UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 Commission file number 000-54648 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-2646797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) 702-583-6715 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] Aggregate market value of Common Stock held by non-affiliates based on the closing price of the registrant's Common Stock on the OTCBB on March 31, 2012 was $4,378,818. Number of outstanding shares of common stock as of June 22, 2012 was 83,362,303. Documents Incorporated by Reference:None. LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I PAGE Item 1. Description of Business 4 Item 2 Description Of Property 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PART II 13 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 8. Financial Statements 18 Item 9. Changes in Disagreements With Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other Information 32 PART III 33 Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions and Director Independence. 39 Item 14. Principal Accounting Fees and Services 39 PART IV 40 Item 15. Exhibits, Financial Statement Schedules 40 SIGNATURES 41 LAS VEGAS RAILWAY EXPRESS, INC. PART I Item 1.Description of Business Las Vegas Railway Express, Inc.(the “Company”, “we”, “us”, or “our”) was formed as a Delaware corporation in March 9, 2007 as Corporate Outfitters, Inc., a development stage company whose business plan involved establishing itself as a specialized brand promotional merchandising company. On November 3, 2008, pursuant to a common stock purchase agreement, the Company acquired all of the outstanding capital stock of Liberty Capital Asset Management. In connection with the acquisition, the Company changed its name to Liberty Capital Asset Management, Inc. and changed its business plan to one of acquiring pools of non-performing loans and restructuring the financial parameters such that the defaulted borrower can return to making payments in a timely manner. On January 21, 2010, the Company acquired all of the assets of Las Vegas Railway Express, a Nevada corporation. In connection with the acquisition, the Company changed its name to Las Vegas Railway Express, Inc. and changed its business plan to one of developing passenger rail transportation and ancillary ticketing and reservation services between the Los Angeles area and Las Vegas, Nevada. Company Overview The Company’s plan is to establish a rail passenger train service between Las Vegas and Los Angeles using existing railroad lines currently utilized by two Class I railroads, Burlington Northern and Union Pacific. The development concept is to provide a Las Vegas style experience on the train (which we plan to call the “X” Train), which would traverse the planned route in approximately 5 hours. We plan to operate a single travel route marketed primarily to a leisure traveler from the Southern California basinenabling us to sell rail travel as a stand-alone operation with hotel rooms and other travel related services. Our unique travel option will offer a diversified product that will set us apart from travel related options of automobile and air. The Company is in discussions with both the Union Pacific Railroad and the BNSF Railway seeking to secure rail trackage rights agreements. The Company has reached a preliminary agreement with Union Pacific Railroad awaiting finalization of the BNSF agreement and certain capital planning issues. An updated capacity planning and feasibility analysis has substantially been completed for Union Pacific and is in final discussion with BNSF. A series of passenger railcars has been negotiated to be acquired under an agreement with Transportation Management Services.The Company has executed a Memorandum of Understanding (or MOU) with the Plaza Hotel as a Las Vegas station site and has a similar pending agreement with the City of Fullerton for use of that station for the Los Angeles terminus of the service. The Company has executed an MOU with AMTRAK outlining duties and responsibilities of each party. The Company estimates that it will need to obtain $35MM in additional capital to begin operations of our train service. The Company intends to seek to raise these funds through the public or private sale of equity and/or debt securities. There is no assurance such funding will be available on terms acceptable to the Company, or at all. If the Company succeeds in raising such funds, it intends to use them forrailcar purchase, design, refurbishment and outfitting, Las Vegas depot design and construction, lease payments, UP and BNSF mileage fees, salaries and other professional fees and also information technology and corporate infrastructure development. Subject to obtaining needed funding, the Company estimates that the train service will start in 3rd quarter of 2013. Prior to commencing operations of the train service, the Company will also need to secure all of the above agreements with Union Pacific Railroad and BNSF. Additionally, we will have to finalize our haulage agreement with Amtrak. The Company’s common stock is currently quoted on the OTCBB under the symbol XTRN. The company website is www.vegasxtrain.com. The contents of this site are not incorporated in this Memorandum. The Company maintains offices at 6650 Via Austi Parkway, Suite 170, Las Vegas, Nevada 89119. Marketplace There has been no regular passenger rail service between these two demographic areas for 13 years. The only major highway between Los Angeles and Las Vegas is Interstate 15 (I-15). Over 12 million people travel this corridor from LA to Las Vegas every year and as the LA population grows, so will the traffic on this highway. The forecast for traffic on I-15 is expected to be 17 million by 2030. It is congested and becoming increasingly so, with motor vehicle travelers experiencing substantial delays during peak travel times (e.g., Friday and Sunday afternoons to 6 hours or more). With increasing fuel costs, increasingly restrictive highway capacity, and reduced air travel from LA to Las Vegas, a rail transportation product with a Vegas motif, is a viable alternative. The Southern California traveler represents a third of all visitors to Las Vegas and 95% of these travelers use their automobile to travel to Las Vegas. If we capture 237,000 of these drivers (2.0% of the total marketplace) in Year 1, it will fill our product to its initial capacity and achieve profitability with additional capacity being added through Year 5. 4 Travel from Southern California to Las Vegas constitutes a major portion of visitor activity and is a financial foundation for the economy of the Las Vegas region. About a third of all Vegas visitors are Californians, according to a survey by the Las Vegas Convention and Visitors Authority in 2010. Statistics collected by the Center for Business and Economic Research at UNLV show that of44.5 million annual visitors that drove into the Las Vegas Valley in 2010, 27% arrived from Southern California. Products and Services Class 1 Railroad Access The Burlington Northern Santa Fe Railroad and the Union Pacific Railroad are the two largest Class 1 railroads in the United States and own the railroad right of way between Los Angeles, California and Las Vegas, Nevada, where we plan to have the “X” Train operate its service. The first step in allowing any passenger train service along their infrastructure is the completion of capacity planning and logistics studies in order for the Class I railroads to align the introduction of passenger service with their existing freight business.Final scheduling of the “X” Train time slot will be finalized by the third quarter of 2012. AMTRAK We entered into an arrangement with AMTRAK in September 2009 in connection with our goal of reinstating passenger rail service on the Las Vegas/Los Angeles rail corridor. AMTRAK had planned, but abandoned the service when their Federal funding did not materialize in 2006. We then began negotiations with AMTRAK to take over their position to run service on the route. Now, almost 3 years later, we have executed with AMTRAK the first of several agreements on this route and they have agreed to providelocomotive engineers, conductors, train servicing, maintenance, ticketing services, and a host of other services associated with the operations of The “X” Train. Train Operations The proposed route of The “X” Train is approximately 300 miles with the end points being Fullerton, California and then direct to Las Vegas, Nevada, The railroad Rights-of-Way (ROW) over which passenger train service could operate between Las Vegas and Los Angeles, California include privately and publicly owned segments. The privately-held portions are owned either by BNSF Railway (BNSF) or by Union Pacific Railroad (UPRR). 5 Las Vegas Railway Express, Inc. has negotiated a trackage rights agreement with Union Pacific Railroad allowing our “X” Train access to their portion of our route. This agreement from Union Pacific Railroad is pending execution subject to the concurrence of the Burlington Northern Santa Fe Railroad by 3rd quarter of 2012. Our agreements with the owners of the track where our route will travel and our willingness to pay the owners a competitive market rate gives our “X” Train the status needed to meet our scheduled travel times. In railroad terms, the owners of the track will allow our “X” Train to pass slower and longer freight trains by moving to the numerous sidings along the route. Further, such track owners will ensure immediatemaintenance of any and all track maintenance and other services that we would rely on for prompt and safe service. In addition, the Class 1 railroads have completed their capacity planning analysis . These projects are performed by the railroad companies and include a specific time and destination study of the exact consist we will be running on the proposed existing rail infrastructure in our route Haulage Agreements Our agreement with AMTRAK would provide us with trained T&E crews, consulting and inspection services during design, development and construction and daily inspections services to ensure safe and reliable operations. In addition to the stated services, our agreement and operating partnership would bring the following strengths: ● Experience in operating passenger rail service ● Existing contracts with Class I railroads ● Liability insurance caps ● Experienced crew and maintenance teams ● Established ticketing infrastructure on- line for cross marketing opportunities ● Established relationships with host railroads AMTRAK will not be involved in any customer service operations related to our stated customer service standards. 6 Fullerton Station As the Los Angeles departure and arrival points of our service, Fullerton was chosen for a number of reasons. ● Within 26 miles from LA ● Located in the sixth largest population county in the United States ● Links to Los Angeles County via public roads, bus and rail routes ● Very affluent ● Tourism-centric ● Connection to MetroLink services where there are over 15,000 daily boarding’s with easy connection to Union Station passengers ● Strategic marketing and ridership partnership opportunities with MetroLink ●
